             Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                             )
 Make the Road New York, et al.,             )
                                             )
                 Plaintiffs,                 )
                                             )
 v.                                          )        Civil Action No. 1:19-cv-02369-KBJ
                                             )
 Kevin McAleenan, et al.,                    )
                                             )
                 Defendants.                 )
                                             )

                                       STATUS REPORT

        The parties submit this response to the Court’s order issued April 25, 2021, continuing the

stay of this case entered February 8, 2021, “and requiring the parties to “file a status report ...

which shall include a proposed schedule for further proceedings if litigation is going to be

necessary.” As explained below, the parties agree that the case should remain stayed pending

ongoing review of the designation at issue in this case, which Defendants anticipate completing

by August 2, 2021. Plaintiffs separately request that, should the review not be complete at that

time, Defendants inform the Court as to the status and use of the designation pending review.

Defendants’ Position

        Defendants believe that the case should remain stayed pending review of the designation

at issue in this case.

        1.       As explained in Defendants’ prior submissions (ECF 75), several intervening

events impact this case. On January 20, 2021, President Biden signed an Executive Order revoking

Executive Order 13768, Enhancing Public Safety in the Interior of the United States, issued

January 25, 2017. See Executive Order 13993 on the Revision of Civil Immigration Enforcement

Policies and Priorities, 86 Fed. Reg. 7051 (Jan. 25, 2021). Executive Order 13768 directed the


                                                 1
              Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 2 of 8




Department of Homeland Security (DHS) to, among other things, prioritize the removal of certain

non-citizens described in 8 U.S.C. § 1225, the provision authorizing expedited removal of non-

citizens.

        2.        That same day, the DHS separately issued a memorandum directing the its

“components to conduct a review of policies and practices concerning immigration enforcement.”

See Review of and Interim Revision to Civil Immigration Enforcement and Removal Policies and

Priorities,                                       available                                        at

https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-memo_signed.pdf

(last accessed April 6, 2021). Among other things, this memorandum identified interim civil

enforcement priorities: national security, border security, and public safety, and directed

Immigration and Customs Enforcement (ICE) to issue further interim guidance. Id. at 2.

        3.        On February 18, 2021, ICE issued that guidance. See Interim Guidance: Civil

Immigration          Enforcement        and       Removal         Priorities,      available        at

https://www.ice.gov/doclib/news/releases/2021/021821_civil-immigration-enforcement_interim-

guidance.pdf (last accessed April 6, 2021). The guidance applies to “all civil immigration

enforcement and removal decisions made after the issuance of this memorandum,” including

“when and under what circumstances to execute final orders of removal.” Id. at 3. The guidance

provides that only certain categories of noncitizens will be “presumed to be priorities” for

enforcement or removal actions, including noncitizens who (1) have engaged in or are suspected

of engaging in terrorism or terrorism-related activities or espionage or espionage-related activities,

(2) unlawfully entered or were not physically present in the United States on or after November 1,

2020, or (3) have been convicted of an aggravated felony as defined by 8 U.S.C. § 1101(a)(43) or

an offense for which an element is active participation in a criminal street gang. Id. at 4-5.




                                                  2
            Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 3 of 8




       4.       In addition, on February 2, 2021, the President issued an Executive Order directing

DHS to “promptly review and consider whether to modify, revoke, or rescind” the designation at

issue in this case. Executive Order 14010, Creating a Comprehensive Regional Framework to

Address the Causes of Migration, to Manage Migration Throughout North and Central America,

and to Provide a Safe and Orderly Processing of Asylum Seekers at the United States Border §

4.b.ii, 86 Fed. Reg. 8267, 8270 (Feb. 5, 2021). The Executive Order also directed DHS to take

review numerous other policies impacting asylum, expedited removal, and the border, including

“ensuring a timely and fair expedited removal process.” Id., § 4.b.i, see id, §§ 3, 4.

       5.       DHS previously anticipated completing that review by June 2, 2021. See ECF 76

at 3. However, in conjunction with its continued review of its policies, including other reviews

pursuant to Executive Order 14010, DHS’s review of the designation at issue in this case is

ongoing, and DHS now anticipates completing its review by or before August 2, 2021.

       6.       In light of the foregoing, Defendants respectfully submit that the case should remain

in abeyance, to allow the Department to complete review of its policies, including review of the

designation at issue in this case, and to consider whether modifying or rescinding that designation

is warranted. An abeyance will continue to serve judicial economy and prevent the expenditure of

further resources by the Court and the parties, see Save Jobs USA v. Dep’t of Homeland Sec., 942

F.3d 504, 508 (D.C. Cir. 2019), and allow for further government action that may obviate the need

for any further proceedings in this case, including resolving the pending motion for preliminary

injunction. See, e.g., Wash. Alliance of Tech. Workers v. U.S. Dep’t of Homeland Sec., 650 F.

App’x 13, 14 (D.C. Cir. 2016). An abeyance also accords with the D.C. Circuit’s practice to hold

regulatory challenges in abeyance when a change in administration occurs. See Am. Lung Ass’n v.

Envtl. Prot. Agency, No. 19-1140, 2021 WL 162579, at *9 (D.C. Cir. Jan. 19, 2021); accord Save

Jobs USA, 942 F.3d at 508. Finally, in the event Plaintiffs become aware that any of their members


                                                  3
            Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 4 of 8




are subject to an enforcement action resulting in possibly imminent removal during the pendency

of any abeyance of this case, they can bring that to the government’s attention or, absent any other

option, seek immediate relief with the Court.

       7.       Defendants further propose that the parties submit a status report on August 2, 2021,

sixty days from the date of this filing (technically 61, but the 60th day is a Sunday), to update the

Court on the status of the designation.

       8.       Plaintiffs have separately requested that “should the review process continue

beyond August 2, 2021, Defendants provide the Court with specific information regarding the use

of the designation pending the review process, including whether it has been used to place

individuals into expedited removal since the review process began, if so, how many individuals

have been placed into expedited removal pursuant to the designation during that time, and the

intended use of the designation through the completion of the review process.” See infra, Plaintiffs’

Position, ¶ 3. Defendants submit again that this request is premature and should be denied without

prejudice to Plaintiffs’ raising the issue at the appropriate time after August 2, 2021. Should the

issue ripen, Defendants do not oppose conferring further with Plaintiffs on their request as part of

discussing whether any further abeyance is appropriate. Further, Defendants reiterate that should

Plaintiffs become aware of any enforcement actions under the designation while the abeyance

remains in effect, they may reach out directly to Defendants or, if necessary, file an appropriate

notice or motion with the Court.

       Plaintiffs’ Position

       1.       Given the anticipated completion of the review process by August 2, 2021,

Plaintiffs agree that a further 60-day abeyance of the case is appropriate, and that the parties should

submit a status report on August 2, 2021 to update the Court.




                                                  4
            Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 5 of 8




       2.       Plaintiffs are not aware of instances of the designation’s application while it has

been under review. But Defendants – not Plaintiffs – are in possession of complete information

regarding the use of the designation, and are in the best position to inform the Court and the

Plaintiffs in order to guide next steps, if any are needed.

       3.       Therefore, Plaintiffs separately request that, should the review process continue

beyond August 2, 2021, Defendants provide the Court with specific information regarding the use

of the designation pending the review process, including whether it has been used to place

individuals into expedited removal since the review process began, if so, how many individuals

have been placed into expedited removal pursuant to the designation during that time, and the

intended use of the designation through the completion of the review process.

       4.       Plaintiffs have previously requested this information from Defendants, most

recently prior to the June 2, 2021 JSR, and again in connection with the instant filing. Plaintiffs

have not received this information. Given the length of the review process, Plaintiffs renew their

request for an order directing Defendants to provide this information in connection with the August

2, 2021 JSR should the review continue past that time.

//

//




                                                  5
         Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 6 of 8




                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                WILLIAM C. PEACHEY
                                                Director

                                            By: /s/ Erez Reuveni
                                                EREZ REUVENI (CA Bar No. 264124)
CHRISTOPHER R. HALL                             Assistant Director
Assistant Branch Director                       Office of Immigration Litigation
Federal Programs Branch                         U.S. Department of Justice, Civil Division
                                                P.O. Box 868, Ben Franklin Station
REBECCA CUTRI-KOHART                            Washington, DC 20044
BRIAN C. ROSEN-SHAUD                            Tel: (202) 307-4293
Trial Attorneys                                 Email: Erez.R.Reuveni@usdoj.gov
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W. Washington, D.C. 20530

Dated: June 2, 2021                             Attorneys for Defendants

                                                   Respectfully submitted,
 Trina Realmuto*                                   /s/ Anand Balakrishnan
 Kristin Macleod-Ball*
                                                   Anand Balakrishnan*
 National Immigration Litigation Alliance
                                                   Michael Tan*
 10 Griggs Terrace
                                                   Omar C. Jadwat*
 Brookline, MA 02446
                                                   Lee Gelernt*
 (617) 506-3646
                                                   David Chen**
                                                   American Civil Liberties Union
 Karolina J. Walters (D.C. Bar No. 1049113)
                                                   Foundation, Immigrants’ Rights Project
 American Immigration Council
                                                   125 Broad Street, 18th Floor
 1331 G Street, NW, Suite 200
                                                   New York, NY 10004
 Washington, D.C. 20005
                                                   (212) 549-2600
 (202) 507-7520
                                                   Stephen B. Kang*
 Jonathan K. Youngwood*
                                                   Spencer Amdur*
 Susannah S. Geltman*
                                                   American Civil Liberties Union
 Joshua Polster*
                                                   Foundation, Immigrants’ Rights Project
 Simpson Thacher & Bartlett LLP
                                                   39 Drumm Street
 425 Lexington Avenue
                                                   San Francisco, CA 94111
 New York, NY 10017
                                                   (415) 343-0774
 (212) 455-2000
                                                   Arthur B. Spitzer (D.C. Bar No. 235960)


                                               6
       Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 7 of 8




Adrienne V. Baxley (D.C. Bar No. 1044750)       Scott Michelman (D.C. Bar No. 1006945)
Simpson Thacher & Bartlett LLP                  American Civil Liberties Union
900 G Street, N.W.                              Foundation of the District of Columbia
Washington, D.C. 20001                          915 15th Street, NW, 2nd floor
(202) 636-5822                                  Washington, D.C. 20005
                                                (202) 457-0800

                                                Attorneys for Plaintiffs

                                                *Admitted pro hac vice
                                                **Filing pursuant to LCvR 83.2(c)




                                            7
         Case 1:19-cv-02369-KBJ Document 79 Filed 06/02/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2021, I electronically filed the foregoing document with the

Clerk of the Court for the United States Court District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                 By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                     Assistant Director
                                     United States Department of Justice
                                     Civil Division




                                                8
